DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 15-APR-2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Donderici et al., U.S. Patent Application Publication 2018/0258755 A1 (hereinafter ‘Donderici-2018’) in view of
Donderici et al., U.S. Patent Application Publication 2016/0273343 A1 (hereinafter ‘Donderici-2016’).

Regarding Claim 1: A method comprising: 

    PNG
    media_image1.png
    654
    564
    media_image1.png
    Greyscale
 Donderici-2018 teaches generating a ranging model of a ranging system that includes a drilling wellbore to be drilled; (Fig. 1/[0026] and [0047] Donderici-2018 teaches the ranging tool and drillstring/bottom hole assembly for drilling with the wellbore shown in Fig. 1 “…FIG. 1 is a diagram illustrating an example drilling and ranging system environment 100, according to aspects of the present disclosure. The environment 100 includes rig 144 at the surface 105 and positioned above borehole 106 within a subterranean formation 102. Rig 144 may be coupled to a drilling assembly 107, comprising drill string 108 and bottom hole assembly (BHA) 109. The BHA 109 may comprise a drill bit 113 and a downhole tool 111. The downhole tool 111 may be any type of downhole tool 111 including, but not limited to, a MWD, an LWD, ranging tool, sensors, a galvanic tool, etc…”
Donderici-2018 teaches the ranging model for the borehole “…A forward model, for example, a ranging model, of a downhole tool 111, borehole 106 and environment may be used to predict the measured signal (for example, magnetic field 136) at receivers 110 assuming no target object (or a target object at infinite distance)…”)
Donderici-2018 teaches generating a predicted signal… (Continuing [0047] Donderici-2018 teaches modeling the predicted signal “…a ranging model…The modeled signal (or predicted signal) may be denoted as 
    PNG
    media_image2.png
    24
    33
    media_image2.png
    Greyscale
 …”)
Donderici-2018 teaches detecting, by a sensor positioned on the drill string, an electromagnetic field emanating from a target wellbore; (Fig. 1 [shown above] and [0028] Donderici-2018 teaches measurements, i.e. detecting an electromagnetic field identifying the direction of the target wellbore using buttons (element 130 Fig. 1), where shown in Fig. 1 the button is a sensor positioned on the drill string “…These measurements may comprise measurements of electromagnetic fields in the formation using the buttons 130. Magnetic field measurements may identify the distance, orientation and direction to the target well 142…”)
Donderici-2018 teaches determining ranging measurements to the target wellbore … based on the electromagnetic field; ([0024] Donderici-2018 teaches measurements using a ranging tool to determine the target wellbore by inducing a magnetic field, i.e. electromagnetic field “…Ranging tools may be used to determine the position, orientation and direction of a target object that is conductive, for example, the metallic casing of a target object or well. In one approach, an electrode type source is used to induce current on the target object. This current then induces a secondary magnetic field which can be measured by the receivers on the ranging tool. Based on the strength of the magnetic field, location of the target object may be determined, for example…”)
Donderici-2018 teaches calibrating the predicted signal … in the wellbore based on the ranging measurements; ([0047] Donderici-2018 teaches determining the difference between the measured signal and the predicted signal to determine the cost function including error, i.e. calibrating “…The cost function may include the error (for example, in the Euclidean norm sense) between the measured signal and the signal that is predicted by the forward model for a specific set of properties as well…”)
Donderici-2018 teaches determining ranging accuracy … (Continuing [0047] Donderici-2018 teaches using a regularization term to adjust the accuracy of the predicted signal “… However, additional regularization terms may be added to the cost function to increase its accuracy or to make it behave more smoothly…”)

Donderici-2018 does not appear to explicitly disclose
generating along measured depths of the drilling wellbore based on the ranging model;
performing the following operations until the drilling wellbore has been drilled to a defined depth, drilling, with a drill string, the drilling wellbore to an increment of the defined depth;
the target wellbore at the increment of the defined depth
predicted signal for deeper depths
accuracy for deeper depths
modifying the drilling of the drilling wellbore or adjusting drilling operations based on the determined ranging accuracy for deeper depths.


    PNG
    media_image3.png
    355
    515
    media_image3.png
    Greyscale
However, Donderici-2016 teaches generating along measured depths of the drilling wellbore based on the ranging model and the target wellbore at the increment of the defined depth ([0041] AND Table I Donderici-2016 teaches modeling three different ranging depths, i.e. generating along depths of the ranging model and determining the ranging distance at specific depths, i.e. increment of the defined depth where the range is between the sensor and the target wellbore as shown in Table I “…Table I shows an example of the modeling field responses surrounding the target well 400 of FIG. 4, at three different measured depths and three different ranging distances. The field responses, as a magnetic field strength, are normalized by the current amplitude of the surface excitation, which can be measured at the surface from the power supply system. Using the modeling capabilities of the ranging planner, the ranging distance can be directly determined by comparing the sensor measurements with the modeling responses in Table I. A robust inversion method or a linear interpolation method can then be used to determine the ranging distance that produces the modeling responses matching the sensor measurements at a specific depth…”)
Donderici-2016 teaches performing the following operations until the drilling wellbore has been drilled to a defined depth, drilling, with a drill string, the drilling wellbore to an increment of the defined depth; ([0042] Donderici-2016 teaches during operation, i.e. drilling wellbore, taking measurements at different depths downhole, i.e. drilled to a defined and increment of the defined depth,  and calculating the ranging distance, i.e. performing the following operation “…Thus, before operating the tool downhole for ranging applications, some pre-existing (i.e., known) information can be provided by the field operator as input parameters to the algorithm executed by the ranging planner (refer to the ranging planner 310 in FIG. 3). If measurement information is not available, the best estimate can be entered. Afterward, during operation, the ranging sensors will be used to take measurements at different depths downhole. The information obtained by the ranging sensors can then be used to calculate the ranging distance using Equation (3)…”)
Donderici-2016 teaches predicted signal for deeper depths and accuracy for deeper depths ([0096]-[0097] Donderici-2016 teaches measuring and inverting, i.e. predicted signal, for increasing depths, i.e. deeper depths and determining if a threshold is exceeded “…In some embodiments, the method comprises continuing the measuring and the inverting until the increasing depths reach an end of casing material in the drilling well. In some embodiments, the method comprises determining that the comparison indicates nonlinearity when a selected threshold is exceeded…”)
Donderici-2016 teaches modifying the drilling of the drilling wellbore or adjusting drilling operations based on the determined ranging accuracy for deeper depths ([0048] Donderici-2016 teaches updating, i.e. modifying the plan while drilling the wellbore based on the accuracy of the plan as new ranging data is acquired as the well is drilled to the end of the well, i.e. deeper depths “…A ranging planner that utilizes this technique may provide the following capabilities: (a) accurately devising a ranging plan (e.g., what type of source should be used at various depths); (b) updating the ranging plan as the well is drilled and new information is acquired; and (c) measuring the distance to the target well, even near the end of the well, by using a calibrated absolute signal…”)
Donderici-2018 and Donderici-2016 are analogous art because they are from the same field of endeavor, wellbore ranging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating a predicted signal and calibrating the predicted signal in the wellbore based on the ranging measurements as disclosed by Donderici-2018 by generating along measured depths of the drilling wellbore based on the ranging model and performing the following operations until the drilling wellbore has been drilled to a defined depth, drilling, with a drill string, the drilling wellbore to an increment of the defined depth and the target wellbore at the increment of the defined depth and predicted signal for deeper depths and accuracy for deeper depths and modifying the drilling of the drilling wellbore or adjusting drilling operations based on the determined ranging accuracy for deeper depths as disclosed by Donderici-2016.
One of ordinary skill in the art would have been motivated to make this modification in order to prevent mismatch when a wells depth begins to exceed measurements that matched the shallower depths, as discussed by Donderici-2016 in [0025] “…However, as the depth and range between wells increase, various embodiments operate so that the accumulated data can be used to produce a model of the measurements that match what has been acquired in shallow depths…”. Further Donderici-2016 discusses the solution [0026] of reducing the effect on ranging performance “…Thus, In the following paragraphs, apparatus, methods, and systems are described that operate to reduce the end of pipe effect on ranging performance. End of pipe profiles are modeled, with mathematical inversion provided to improve ranging measurement performance when sensors attempt to measure field strength close to the end of a target well, which acts as a non-uniform current source…”

Regarding Claim 3: Donderici-2018 and Donderici-2016 teach The method of claim 1, wherein performing the following operations comprises: 
Donderici-2016 teaches comparing calculated ranging distance and direction from the calibrated predicted signal to an intended distance and an intended direction at deeper depths, ([0093] Donderici-2016 teaches having bands for the determined distance and direction of the string where the desired course and position, i.e. intended direction and intended distance as the driller drills the borehole, i.e. deeper depths “…It is expected that the system range and performance can be extended with the various embodiments described herein. Power can often be saved, and accuracy of ranging measurements improved. Signal components may be extracted and converted to pixel colors or intensities and displayed as a function of tool position and azimuth. Assuming the target casing string is within detection range, it may appear as a bright ( or, if preferred, a dark) band in the image. The color or brightness of the band may indicate the distance to the casing string, and the position of the band indicates the direction to the casing string. Thus, by viewing such an image, a driller can determine in a very intuitive manner whether the new borehole is drifting from the desired course and he or she can quickly initiate corrective action. For example, if the band becomes dimmer, the driller can steer towards the casing string. Conversely, if the band increases in brightness, the driller can steer away from the casing string. If the band deviates from its desired position directly above or below the casing string, the driller can steer laterally to reestablish the desired directional relationship between the boreholes…”)
Donderici-2016 teaches wherein modifying the drilling of the drilling wellbore or adjusting drilling operations comprises increasing an excitation signal or changing a grounding option or stopping the drilling if the calibrated predicted signal is lower than a requirement. ([0049] Donderici-2016 teaches the excitation energy to be estimated and to generate a signal with sufficient strength based on the current level, i.e. increasing an excitation signal “…In well drilling and logging system design, it is often useful to have an estimation of system performance as provided by analytical or numerical modeling. For example, in EM telemetry system design, it is useful to have an idea of the estimated signal level that can be received at the surface based on the tool and environment parameters. Excitation energy can thus be selected, based on the estimate provided. Transmitter, receiver, and repeaters can also be designed and placed, as well as operated, based on the estimate. In another example, it is useful to ensure sure there is enough current flow down-hole in the target well for ranging applications, to generate a signal with sufficient strength that sensors in the drilling well can reliability detect it. Hence, an estimation of the current distribution along a drilling tool can be useful for designers to predict the feasibility of the system to be chosen, and to select the input power of the source at the surface. A ranging planner with fast modeling capability, as described herein, can be used to predict the signal or current level in real time, as well as in pre-job simulation applications, such as modeling EM telemetry and magnetic ranging system performance…”)

Regarding Claim 5: Donderici-2018 and Donderici-2016 teach The method of claim 1, wherein calibrating the predicted signal comprises: 
Donderici-2016 teach creating a simplified ranging model; ([0071] Donderici-2016 teaches a model with less structures and complicated formations, i.e. simplified, for the ranging planner modeling, i.e. ranging model “…When incorporated into the ranging planner modeling scheme, the methods described permit quickly estimating the signal strength surrounding a pipe, without the use of detailed well structures and complicated inhomogeneous formation models…”)
Donderici-2016 teach improving, based on the ranging measurements, the simplified ranging model having a homogenous formation resistivity; ([0070] Donderici-2016 teaches changing the model from inhomogeneous formation to homogenous formation “…By including formation zones of radial and vertical variation in the pipe model approximation 1810, the original inhomogeneous formation problem is converted into a homogeneous formation problem….”)
Donderici-2016 teach updating the homogeneous formation resistivity based on the ranging measurements; and (Continuing [0071] Donderici-2016 teaches using the magnetic ranging, i.e. ranging measurements in real-time, i.e. updating “…The accuracy of the methods may be reduced when deviated/bent well structures exist, but even so, relatively good estimates for signal strength can be provided-in real time. This allows an operator to understand surface excitation performance for magnetic ranging, and communication performance for EM telemetry application as they are applied in the field…”)
Donderici-2016 teach calibrating the predicted signal based on the updated homogeneous formation resistivity. ([0072] Donderici-2016 teaches the ranging planner processing, i.e. predicted signal, is determined with the input for the formation estimated from resistivity “…One embodiment of the ranging planner processing method is presented in the flow diagram 1900 of FIG. 19. In this case, the method can be integrated with ranging planner software instruction execution, where excitation performance can be simulated prior to running a particular field job with input values comprising formation profiles (which can be estimated from resistivity logs of offset wells and/or the target well), pipe properties (which can be estimated from pipe vendor datasheet), detailed well structures (including mud, cement, and pipe dimensions), wellbore placement, and other properties (e.g., environmental temperature and desired signal strength)…”)

Regarding Claim 6: Donderici-2018 and Donderici-2016 teach The method of claim 1, wherein calibrating the predicted signal comprises: 
Donderici-2016 teaches determining attenuation of the electromagnetic field from two ranging measurements; ([0046]-[0047] Donderici-2016 teaches the attenuation is determined different magnetic ranging, i.e. electromagnetic field at designated receivers, i.e. two measurements “…Therefore, the ranging planner may help operators estimate the signal attenuation in the pipe by modeling the expected field conditions before the actual job is conducted … This technique can be used in many applications, such as magnetic ranging and EM telemetry, to help to predict the current flow along the casing, and signal levels at designated receivers…”)
Donderici-2016 teaches updating the ranging model based on the attenuation; and ([0046] Donderici-2016 teaches the signal strength, i.e. attenuation dependent on the electromagnetic signals “…The signal strength may vary due to different formation properties, different casing sizes and configurations, etcetera, such that receiving sensors may not be effective to determine the signal source location downhole. In applications with EM signals traveling within a pipe, it is useful to estimate the signal strength of the signals at different positions along the pipe …”)
Donderici-2016 teaches calibrating the predicted signal based on the updated ranging model. ([0079] Donderici-2016 teaches the calibration of the estimated, i.e. predicted, signal strength“…Real-time calibration is thus possible, and can be performed multiple times due to the rapid simulation capability described herein. The result is additional improvement for estimates of the underground signal strength….”)

Regarding Claim 7: Donderici-2018 and Donderici-2016 teach The method of claim 1, wherein calibrating the predicted signal comprises: 

    PNG
    media_image4.png
    599
    963
    media_image4.png
    Greyscale
Donderici-2016 teaches generating an updated resistivity profile based on an inversion of the ranging measurements; (Fig. 21 and [0076] Donderici-2016 teaches the inversion in the ranging during the job and the optimized well plan with the conductive layer, i.e. updated resistivity profile  “…The right-hand side of FIG. 21 shows an improved wellbore placement that meets the desired signal performance. It is noted that inversion and fast modeling in the ranging planner can be performed prior to and/or during each field job; that is, the ranging planner can be used for pre-job modeling and/or real-time modeling applications, so that drilling adjustments can be made in real time, as measurements are made and processed according to the various methods described herein…”)
Donderici-2016 teaches updating the ranging model based on the updated resistivity profile; and ([0075] Donderici-2016 the conductive formation, i.e. resistivity profile of the ranging planner, i.e. ranging model and the desired signal strength “…However, due to the existence of conductive formations at certain depths, the signal strength may drop significantly if the wellbore is permitted to penetrate such layers. Consequently, the ranging planner can utilize the proposed fast modeling computation described herein to roughly estimate the signal strength for different drilling paths in the formations, even when radial variations are expected, to provide an improved well placement that delivers the desired signal strength…”)
Donderici-2016 teaches calibrating the predicted signal based on the updated ranging model. ([0077] Donderici-2016 teaches the calibration of the model adjusting with field measurements, i.e. updated ranging “…For real-time modeling, the proposed methods can be calibrated based on real-time measurements, such that input properties can be better adjusted to match with field measurements, with more accurate estimation results…”)

Claims 1, 3, 5, 6, and 7 are rejected above as method claim.
Claims 8, 10, 12, 13, and 14 are rejected on the same grounds as a system claim, Mutatis mutandis.
Claims 15, 17, 19, and 20 are rejected on the same grounds as a non-transitory machine readable media claim, Mutatis mutandis.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Donderici et al., U.S. Patent Application Publication 2018/0258755 A1 (hereinafter ‘Donderici-2018’) in view of
Donderici et al., U.S. Patent Application Publication 2016/0273343 A1 (hereinafter ‘Donderici-2016’) in view of
Ahmad et al., U.S. Patent Application Publication 2016/0041296 A1 (hereinafter ‘Ahmad’).

Regarding Claim 2: Donderici-2018 and Donderici-2016 teach The method of claim 1, wherein performing the following operations comprises: 

Donderici-2018 and Donderici-2016 do not appear to explicitly disclose
detecting a real-time ranging signal in the drilling wellbore with excitation on; 
detecting a background noise in the drilling wellbore with excitation off; and 
generating a random noise based on the background noise, wherein calibrating the predicted signal comprises calibrating the predicted signal based on the real-time ranging signal and adding the random noise to the calibrated predicted signal.

However, Ahmad teaches detecting a real-time ranging signal in the drilling wellbore with excitation on; and detecting a background noise in the drilling wellbore with excitation off; ([0044] Ahmad teaches determining the SNR, where the signal when the source is ON is the real-time ranging signal and the spectrum when the source is OFF, is the background noise “…This can be accomplished by measuring the signal at each peak, normalizing the magnitude to the magnetic field intensity at that frequency, and then performing a weighted average of magnetic field intensities of all excitation peaks, where large weights are used for high SNR measurements, and small weights are used for low SNR measurements. For the purposes of this document, anything above 40 dB can be considered a “high SNR', and anything lower than 40 dB can be considered a “low SNR'. A large weight is 1, and a small weight is lower than 0.1. Weights can be chosen proportional to the SNR of each particular peak. The SNR can be calculated from a ratio of the spectrum that exists when the source of excitation is turned ON, to the spectrum that exists when the source of excitation is turned OFF…”)
Ahmad teaches generating a random noise based on the background noise, wherein calibrating the predicted signal comprises calibrating the predicted signal based on the real-time ranging signal and adding the random noise to the calibrated predicted signal. ([0064] Ahmad teaches the rotation frequency, i.e. random noise and the excitation frequency, i.e. real-time ranging signal are combined for the selection of the reception frequency, i.e. calibrating the predicted signal “…The received signal includes a spectrum of frequencies. One or more may be selected as a reception frequency, so that ranging signal processing is conducted on the data that has been acquired at that frequency. This reception frequency may be determined by adding the excitation frequency to the rotation frequency, or by Subtracting one frequency from the other, according to the formula f reception frtfi. Thus, the method 1100 may comprise selecting a reception frequency as the combination or difference between a frequency of the rotating and the excitation frequency at block 1150…”)
Donderici-2018, Donderici-2016, and Ahmad are analogous art because they are from the same field of endeavor, wellbore ranging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calibrating the predicted signal in the wellbore based on the ranging measurements as disclosed by Donderici-2018 and Donderici-2016 by detecting a real-time ranging signal in the and detecting a background noise in the drilling wellbore with excitation off and generating a random noise based on the background noise, wherein calibrating the predicted signal comprises calibrating the predicted signal based on the real-time ranging signal and adding the random noise to the calibrated predicted signal as disclosed by Ahmad.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the distance and direction between wells by reducing undesirable affects of the rotating sensor in ranging measurements as discussed by Ahmad in [0018] “…The need to more accurately determine the relative distance and direction between wells has motivated the discovery of the solutions described herein. For example, some embodiments use a rotating magnetometer for ranging measurements, while accommodating the effect of Earth's magnetic field on measurements. These solutions help to reduce the undesirable effects of Earth’s magnetic field in ranging measurements when using a rotating sensor by selecting an excitation frequency based on the rotation rate of the sensor, and/or using a rotational-phase-domain based Frequency transform process the measurements…”

Claim 2 is rejected above as method claim.
Claim 9 is rejected on the same grounds as a system claim, Mutatis mutandis.
Claim 16 is rejected on the same grounds as a non-transitory machine readable media claim, Mutatis mutandis.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Donderici et al., U.S. Patent Application Publication 2018/0258755 A1 (hereinafter ‘Donderici-2018’) in view of
Donderici et al., U.S. Patent Application Publication 2016/0273343 A1 (hereinafter ‘Donderici-2016’) in view of
Samuel at al., “Position/Fracture Uncertainty and Ranging During Drilling and Fracturing” SPE 159721 (hereinafter ‘Samuel’).

Regarding Claim 4: Donderici-2018 and Donderici-2016 teach The method of claim 1, wherein calibrating the predicted signal comprises: 
Donderici-2016 teaches calibrate the predicted signal based on the updated ranging model. ([0104] Donderici-2016 teaches calibrating the modeled version of signal strength, i.e. predicted signal associated with parameters of the electromagnetic field, i.e. ranging modl  “…In some embodiments, the model comprises calibrating a modeled version of signal strength associated with the electromagnetic field by adjusting down hole environment parameters to provide adjusted parameters so that the modeled version matches the set of measurements…”)

Donderici-2018 and Donderici-2016 do not appear to explicitly disclose
determining a scaling factor based on the ranging measurements; 


However, Samuel teaches determining a scaling factor based on the ranging measurements; (Pg. 2 ¶3 Samuel teaches a scaling factor based on the confidence level “…
    PNG
    media_image5.png
    35
    51
    media_image5.png
    Greyscale
 scaling factor to increase the confidence level to an acceptable level…”)
Samuel teaches applying the scaling factor to the ranging model to create an updated ranging model; and (Continuing Pg. 2 ¶3 eqn 2 Samuel teaches applying the scaling factor (
    PNG
    media_image6.png
    38
    27
    media_image6.png
    Greyscale
) for calculating the ranging factor when determining the model)

    PNG
    media_image7.png
    124
    247
    media_image7.png
    Greyscale

Donderici-2018, Donderici-2016, and Samuel are analogous art because they are from the same field of endeavor, wellbore ranging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calibrate the predicted signal based on the updated ranging model as disclosed by Donderici-2018 and Donderici-2016 by determining a scaling factor based on the ranging measurements and applying the scaling factor to the ranging model to create an updated ranging model as disclosed by Samuel.
One of ordinary skill in the art would have been motivated to make this modification in order to properly reduce the positional uncertainty when drilling a well particularly nearby other wells as discussed by Samuel in the Abstract “…While drilling, the interaction of the fractures from nearby wells results in pressure communication and unexpected well kicks. Because of the low porosity of those tight reservoirs, those uncommon well kicks have so far not been severe, but taking the time to control wellbore pressures adversely affects the efficiency of the drilling process and increases the nonproductive time. Additionally, as fracturing becomes more efficient, and conductivity increases, possible future events might have much more dramatic consequences. This paper presents a method that uses the positional uncertainty of the well being drilled, positional uncertainty of the fractured/fracturing wells, and uncertainty of the fracture length and fracture orientation to avoid this problem…”

Claim 4 is rejected above as method claim.
Claim 11 is rejected on the same grounds as a system claim, Mutatis mutandis.
Claim 18 is rejected on the same grounds as a non-transitory machine readable media claim, Mutatis mutandis.

Conclusion
Claims 1-20 are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN E JOHANSEN/Examiner, Art Unit 2146